TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 30, 2015



                                      NO. 03-14-00242-CV


                                     Ronda Floyd, Appellant

                                                 v.

                              21st Mortgage Corporation, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
      DISMISSED ON APPELLEE’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on March 24, 2014. Appellee has

filed a motion to dismiss the appeal, and having reviewed the record, the Court agrees that the

appeal should be dismissed. Therefore, the Court grants the motion and dismisses the appeal.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.